Citation Nr: 1610792	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an apportionment of the Veteran's VA disability compensation benefits on behalf of K.N.C. and K.T.C., the Veteran's children.


REPRESENTATION

Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1999 to April 2007.  The Appellant asserts that she is the primary physical custodian of the Veteran's children, K.N.C. and K.T.C., and seeks a special apportionment of the Veteran's VA disability compensation benefits on their behalf.  Because the Appellant is seeking a special apportionment of the Veteran's VA benefits, both the Veteran and the Appellant are considered parties to this contested claim.  See, for example, 38 C.F.R. §§ 19.100, 20.504 (2015).  The Appellant also is not represented before VA in this contested claim.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Appellant's request for an apportionment of the Veteran's VA disability compensation benefits on behalf of K.N.C. and K.T.C., the Veteran's children.  The Appellant disagreed with this decision in October 2008.  She perfected a timely appeal in August 2009.

In June 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  Because this is a contested claim appeal, VA will notify the Appellant and the Veteran if further action is required.


REMAND

The Appellant contends that the she is entitled to a special apportionment of the Veteran's VA disability compensation benefits in favor of K.N.C. and K.T.C., the Veteran's children, because the Veteran was not reasonably discharging his responsibility for the support of these children while they were in the Appellant's primary physical custody.  See generally 38 C.F.R. § 3.450(a)(ii) (2015).  The Appellant also contends that her monthly expenses exceed her income and creating a special apportionment in favor of K.N.C. and K.T.C., the Veteran's children, would not create an economic hardship for the Veteran.  The Board acknowledges that this matter has been on appeal for several years and it was remanded previously to the AOJ in June 2011.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding these claims again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law"). 

There are several critical factual disputes which must be resolved by the AOJ before the Board can adjudicate the merits of the Appellant's special apportionment claim.  First, although the Appellant has asserted that she is the primary physical custodian for both K.N.C. and K.T.C., the Veteran asserted in statements on a December 2014 VA Form 21-4138 that both of these children lived with his mother and he provided financial support for them by giving money to his mother.  In support of her assertions, the Appellant submitted a copy of a state court divorce decree from the state of Arkansas indicating that, when she divorced the Veteran, they were awarded joint legal custody of both K.N.C. and K.T.C. and primary physical custody of these children was awarded to the Appellant.  This court order also indicated that the Veteran was required to make semi-monthly child support payments beginning in April 2005, although the Appellant asserted in 2009 correspondence with VA that the Veteran had never paid any child support to her for either K.N.C. or K.T.C.  The Board observes that the Appellant may be entitled to a special apportionment for K.N.C. and K.T.C. while these children were minors and in her physical custody if the Veteran was not reasonably discharging his responsibility for them.  See 38 C.F.R. § 3.450(a)(ii).  Thus, the Board finds that, on remand, the AOJ should request information from the Appellant regarding the approximate dates (month(s) and year(s)) when K.N.C. and K.T.C. were in her primary physical custody.

Second, given the factual dispute concerning whether the Veteran was "reasonably discharging" his child support responsibility to the Appellant as primary physical custodian of K.N.C. prior to May 23, 2015, and K.T.C., the Board finds that, on remand, the AOJ should contact the Veteran and ask him to provide additional information regarding child support payments owed by him and paid to the Appellant as primary physical custodian of K.N.C. and K.T.C.  Id.  The Board also finds that the AOJ should attempt to obtain additional information regarding the Veteran's child support from the state of Arkansas, to include a copy of any payment history/ies relevant to his child support payments for these children while they were in the Appellant's primary physical custody.  Id.

Third, information provided by the Veteran during the pendency of this appeal indicates that K.N.C. turned age 18 on January [redacted], 2015, and graduated from high school on May 23, 2015.  Information provided by the Veteran also indicates that K.T.C. will not turn age 18 until December [redacted], 2018.  It is not clear from a review of the record evidence whether, after she turned age 18 and graduated from high school in 2015, K.N.C. "is pursuing a course of instruction at an approved educational institution" and still can be considered the Veteran's child for VA purposes.  See 38 U.S.C.A. § 101(4)(A)(iii) (West 2014).  Thus, the Board finds that, on remand, the Veteran should be asked to provide additional information regarding whether K.T.C. is pursuing a course of instruction at an approved educational institution after May 2015.

Fourth, both parties to this contested claim appeal dispute whether creating a special apportionment in favor of K.N.C. and K.T.C. is an economic hardship for the Veteran.  The Veteran contends that, because these children live with his mother and he provides his mother with financial support for these children, creating a special apportionment is unnecessary and an economic hardship.  The Appellant disagrees.  A review of the Veteran's most recent VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," received by the AOJ in December 2014, indicates that his monthly income consists of VA disability compensation in the amount of $3,841.00 and Social Security Administration (SSA) benefits in the amount of $1,191.00 for $5,032.00 in total monthly income.  He reported on this form that he has $4,585.00 in monthly expenses.  The Board notes that the Veteran lists $1,110.00 in "Other Expenses" on this form but does not list the source of these expenses (although listing the source of "Other Expenses" is requested on this form).  

In any event, a review of the Veteran's December 2014 VA Form 21-0788 suggests that his income exceeds his expenses by $447.00 every month.  In light of the information that the Veteran himself submitted to VA in December 2014 concerning his monthly income and expenses, it is not clear to the Board how creating separate a special apportionment in favor of K.T.C. and K.N.C. is an economic hardship for him.  Thus, the Board finds that, on remand, the AOJ should contact the Veteran and ask him to explain the source of "Other Expenses" in the amount of $1,1100.00 every month that he reported on his December 2014 VA Form 21-0788 and why creating a special apportionment in favor of K.T.C. and K.N.C. is an economic hardship for him.

Fifth, there remains significant confusion in the claims file as to the correct mailing addresses for the Veteran and the Appellant.  The Board previously noted in its June 2011 remand that neither the Veteran nor the Appellant had been diligent in keeping VA informed of their current mailing addresses.  The Board warned both the Veteran and the Appellant that failure to keep VA apprised of their whereabouts could result in an adverse determination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  The Board also advised both the Appellant and the Veteran in its June 2011 remand that it was their individual responsibility to keep VA apprised of their whereabouts.  If they did not do so, the Board noted that there was no burden on the part of VA to "turn up heaven and earth to find [them]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).  

The record evidence shows that, when she filed her substantive appeal (VA Form 9) in August 2009, the Appellant provided an address on [redacted] in [redacted], Arkansas ("[redacted] address"), as her mailing address.  The AOJ promulgated a Supplemental Statement of the Case (SSOC) later in August 2009 and mailed a copy to the Appellant at the [redacted] address.  The AOJ also sent a copy of the August 2009 SSOC to the Veteran at an address on [redacted] in [redacted], Arkansas ("[redacted] address").  The Board mailed a copy of its June 2011 remand to the Appellant at the [redacted] address; it appears that was error.  It is not clear from a review of the Veteran's VBMS paperless claims file whether a copy of the June 2011 remand was mailed to the Appellant at the [redacted] address; there is only one copy of the June 2011 Board remand in VBMS and, as noted, it is addressed incorrectly to the Appellant at the Veteran's [redacted] address.  It appears that the AOJ used another incorrect mailing address for the Appellant - a post office box in [redacted], Arkansas ("[redacted] P.O. box") - when it sent her a blank copy of VA Form 21-0788 in December 2014 seeking updated information concerning her monthly income and expenses.  The AOJ sent a similar form to the Veteran at an address on [redacted] in [redacted], Arkansas ("[redacted] address") and he responded with updated financial information concerning his monthly income and expenses.  Although the December 2014 letter mailed to the Appellant at the [redacted] P.O. box was not returned to VA, the February 2015 SSOC also was mailed to the Appellant at the [redacted] P.O. box and marked "Return To Sender" by the postal service when it was returned to VA in March 2015.  Finally, it appears that the Board erroneously mailed a copy of its January 2016 docket letter to the Appellant at the Veteran's [redacted] address.

The Board observed in its June 2011 remand that, because this appeal involved a "simultaneously contested claim," all interested parties were entitled to receive, among other things, notification of actions taken by the AOJ and information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claims.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.3(p) (2015).  The Board recognizes that the mailing addresses for both the Veteran and the Appellant apparently have changed on multiple occasions since June 2011.  The Board also apologizes for the role that it played in contributing to the confusion regarding the correct mailing addresses of record for both parties to this contested claim.  Unfortunately, the Board cannot adjudicate the Appellant's special apportionment claim without a more accurate attempt by the AOJ to obtain updated information about her monthly income and expenses by contacting her at her correct mailing address of record.  Because updated information concerning the Appellant's monthly income and expenses is necessary in order to adjudicate her special apportionment claim, and pursuant to VA's duty to assist claimants under the VCAA, the Board finds that, on remand, the AOJ should contact the Appellant at her current mailing address of record and provide her one last opportunity to submit this information.

Both parties are warned again that any failure to keep VA apprised of their whereabouts following this remand could result in an adverse determination.  The Appellant specifically is advised that it is imperative that she provide updated information concerning her monthly income and expenses because failure to do so likely will result in an adverse determination.  See Wood, 1 Vet. App. at 193.  It is the responsibility of each party to this appeal to keep VA informed of their current mailing address; should they fail to do so, the Board will consider its duty to assist them satisfied with regard to obtaining and using their mailing addresses of record.  See Hyson, 5 Vet. App. at 265; see also Thompson, 8 Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request updated information about his monthly income and expenses on a VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," to include supporting documentation for all reported monthly expenses.  Ask the Veteran to provide information about whether K.N.C. was living with him prior to her graduating from high school in May 2015.  Ask the Veteran to provide information regarding whether K.T.C. is pursuing a course of instruction at an approved educational institution after May 2015.  Ask the Veteran to provide information regarding child support payments owed by him and paid to the Appellant as custodian of K.N.C. and K.T.C.  The Veteran also should be asked to explain the source of "Other Expenses" in the amount of $1,1100.00 every month that he listed on his December 2014 VA Form 21-0788 and why creating a special apportionment in favor of K.T.C. and K.N.C. is an economic hardship.  

Advise the Veteran that it is his responsibility to keep VA informed of his current mailing address; should he fail to do so, the Board will consider its duty to assist him satisfied with regard to obtaining and using his mailing addresses of record.  A copy of any letter sent to the Veteran, and any reply, should be associated with the claims file.

Because this is a contested claim appeal, a copy of any letter sent to the Veteran, and any reply, should be sent to the Appellant at her current mailing address of record.

2.  Contact the state of Arkansas Child Support Clearinghouse, or other appropriate state agency, and request a copy of any payment history/ies listing the Veteran's child support payments beginning in April 2005 for [redacted], DOB January [redacted], 1997, and for [redacted], DOB December [redacted], 2000.  It appears that the court order concerning child support payments is DR 2004-4582.  If no child support payments have been made, or if no payment history/ies can be provided, then a negative reply is requested.  A copy of any letter sent to the state of Arkansas Child Support Clearinghouse, or other appropriate state agency, and any reply, to include any records provided, should be associated with the claims file.

Because this a contested claim, a copy of any information obtained from the state of Arkansas regarding the Veteran's child support payment history/ies should be sent to the Veteran and the Appellant at their current mailing addresses of record.

3.  Contact the Appellant and request updated information about her monthly income and expenses on a VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," to include supporting documentation for all reported monthly expenses.  Ask the Appellant to provide the approximate dates (month(s) and year(s)) when K.N.C. and K.T.C. were in her primary physical custody.  The Appellant also should be asked to provide updated information regarding monthly income and expenses for K.N.C. and K.T.C. while they were in her primary physical custody, to include supporting documentation for all reported monthly expenses during this time period.  

Advise the Appellant that it is her responsibility to keep VA informed of her current mailing address; should she fail to do so, the Board will consider its duty to assist her satisfied with regard to obtaining and using her mailing addresses of record.  A copy of any letter sent to the Appellant, and any reply, should be associated with the claims file.

Because this is a contested claim, a copy of any letter sent to the Appellant, and any reply, should be sent to the Veteran at his current mailing address of record.

4.  Review all evidence received since the last prior adjudication and readjudicate the Appellant's claim.  If the determination remains unfavorable to the Appellant, and because this a contested claim appeal, then the RO should issue a supplemental statement of the case to the Appellant and the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Appellant.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

